Title: To Thomas Jefferson from William Booker, 7 October 1796
From: Booker, William
To: Jefferson, Thomas


                    
                        Sir
                        Goochland County October 7. 1796
                    
                    I Receiv.d yours of the fourth Instant by Mr. Buck. I have with pleasure Given him Every Information I am able respecting the Machine.
                    At present I am very unwell. As soon as I should be better in healh I will make a drawing of the machine and forward it by the post to charlottesville for you.
                    Mr. Graham told me Colo. Coles had apply.d to him and that he had promis.d him a drawing. But it has never been Since in my power to comply owing to my Indisposion and previous Engagements.
                    I feel much Indebted to you for your offering your assistance in procureing a patent. Had you been convenient, I should have Taken the Liberty to have Call.d on you at first.
                    I have got the assistance of some Gent. in Richmond, and have sent forward a model, at present I believe the buisiness is as forward as could be Expected if any difficulties Shoul arise by your permission I will Call on you.
                    Having not as yet obtained a patent I cannot Say what will be my price for using the machine but Shoul.d I Succeed the price Shall be Moderate. I am, with due respect your Most Obet. an very Humble Sevt
                    
                        Wm. Booker
                    
                